 


110 HR 2876 IH: Safe Interstate Meat Shipment Act
U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2876 
IN THE HOUSE OF REPRESENTATIVES 
 
June 27, 2007 
Mr. Space introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To permit the interstate distribution of State-inspected meat under appropriate circumstances. 
 
 
1.Short title This Act may be cited as the Safe Interstate Meat Shipment Act. 
2.Federal and state cooperation with respect to meat inspection 
(a)Waiver of intrastate distribution limitation under the federal meat inspection actSection 301(a) of the Federal Meat Inspection Act (21 U.S.C. 661(a)) is amended by adding at the end the following new paragraph: 
 
(5) 
(A)Upon application of an appropriate State agency with which the Secretary may cooperate under this Act, the Secretary shall verify that the mandatory requirements of the State’s meat inspection program are at least equal to the Federal inspection, reinspection, and sanitation requirements under title I of this Act. 
(B)If the Secretary verifies that the mandatory inspection requirements of the State from which a State agency submits an application under subparagraph (A) are at least equal to Federal inspection requirements— 
(i)the requirement under paragraph (1) that meat and meat food products inspected under such State’s meat inspection program be solely for distribution in such State shall not apply; and 
(ii)the Secretary may perform random inspections of State-inspected slaughtering, meat-canning, salting, packing, rendering, or similar establishments in such State to ensure that the State meat inspection program conducted in such State at least meets the Federal inspection requirements under title I.  
(C)If after an inspection performed under subparagraph (B) the Secretary determines that a State-inspected slaughtering, meat-canning, salting, packing, rendering, or similar establishment is not subject to mandatory inspection requirements at least equal to the substantive Federal inspection requirements under title I of this Act, the requirement under paragraph (1) that meat and meat food products inspected under a State meat inspection program be solely for distribution in such State shall apply to such slaughtering, meat-canning, salting, packing, rendering, or similar establishment until a subsequent inspection verifies that the establishment is subject to mandatory inspection requirements at least equal to the Federal inspection requirements under title I. . 
(b)Waiver of intrastate distribution limitation under the poultry products inspection actSection 5(a) of the Poultry Products Inspection Act (21 U.S.C. 454(a)) is amended by adding the following paragraph at the end thereof: 
 
(5) 
(A)Upon application of an appropriate State agency with which the Secretary may cooperate under this Act, the Secretary shall verify that the mandatory requirements of the State’s poultry product inspection program are at least equal to the Federal inspection, reinspection, and sanitation requirements under this Act.  
(B)If the Secretary verifies that the mandatory inspection requirements of the State from which a State agency submits an application under subparagraph (A) are at least equal to Federal inspection requirements— 
(i)the requirement under paragraph (1) that poultry products inspected under such State’s poultry product inspection program be solely for distribution in such State shall not apply; and 
(ii)the Secretary may perform random inspections of State-inspected official establishments in such State to ensure that the State poultry product inspection program conducted in such State at least meets the Federal inspection requirements under this Act.  
(C)If after an inspection performed under subparagraph (B) the Secretary determines that a State-inspected official establishment is not subject to mandatory inspection requirements at least equal to the substantive Federal inspection requirements under this Act, the requirement under paragraph (1) that poultry and poultry products inspected under a State poultry product inspection program be solely for distribution in such State shall apply to such official establishment until a subsequent inspection verifies that the official establishment is subject to mandatory inspection requirements at least equal to the Federal inspection requirements under this Act.  . 
 
